DETAILED ACTION
Response to Arguments
Applicant’s arguments presented 08/12/2022 were considered and are persuasive.
Claims 1-2 and 4-7 are pending in the instant application.

Claim Rejections - 35 USC § 112
The previous rejections of claims 1-2 and 4-7 under 35 USC 112(a) are hereby withdrawn and this office action is allowed.
Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein at least a portion of the plurality of alignment marks are located on a base for supporting the plurality of display panels, and the base is a color filter substrate” including the remaining limitations.
Claims 2 and 4-7 are allowable, at least, because of their dependencies on claim 1. 
Examiner Note:  Krusius et al (US Patent No. 6,476,886, previously cited).discloses in figures 1-7: A method of manufacturing a tiled display device (title), comprising: providing a plurality of display panels (304, col. 8, line 15, fig. 1, step 202); providing a plurality of alignment marks (702, col. 9, line 41, fig. 7) ; and 5tiling the plurality of display panels (304) with reference to the plurality of alignment marks (702)(col.9, Lines 40-46); wherein the alignment marks (702) are so arranged that the display panels (304) are tiled to make all the same interpitches (col. 6, line 66- col. 7, line 2).  
Krusius fails to disclose: “wherein at least a portion of the plurality of alignment marks are located on a base for supporting the plurality of display panels, and the base is a color filter substrate”.
The use of a color filter substrate as the alignment base for supporting multiple display panels (not just one as in the Prior Art) improves the structural integrity and facilitates seamless tiling of multiple display panels.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879